Citation Nr: 1138944	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  10-08 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of improved pension benefits in the amount of $121,367.00.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) in Philadelphia, Pennsylvania.

In December 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was awarded Social Security Administration benefits in January 1996 and he continued to receive these benefits in 2000, 2001, 2002, 2003, and 2004.

2.  In April 2001, February 2002, March 2003, March 2004, and March 2005 letters, VA informed the Veteran that his rate of pension was dependent on income and that if there was any change in income, he must notify VA immediately.  

3.  In 2001, 2002, 2003, and 2005, the Veteran reported to VA that he was not in receipt of any compensation from the Social Security Administration.  He signed such documents under penalty of perjury. 

4.  By reason of the Veteran's failure to report income from the Social Security Administration, the overpayment at issue resulted.

5.  The Veteran has not argued that the amount of the overpayment was not validly established.  

6.  The Veteran deliberately attempted to mislead VA by denying he was in receipt of income from the Social Security Administration in 2001, 2002, 2003, and 2005; this misrepresentation shows an intent to seek an unfair advantage at the expense of the government.

7.  The Veteran acted in bad faith in creation of the overpayment.



CONCLUSION OF LAW

Waiver of recovery of the overpayment of compensation benefits in the calculated amount of $121,367.00 is precluded by reason of bad faith on the part of the Veteran.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  However, other regulations require that a claimant must be informed of his rights and remedies in an action for recovery of a debt resulting from his participation in a VA benefit program; specifically, that he may informally dispute the debt, or the amount of the debt; that he may request a waiver; that he may request a hearing; and that he may appeal the underlying debt.  See 38 C.F.R. § 1.911(b) & (c).  

The above information was provided to the Veteran in a letter dated August 2009, and the Veteran timely requested a waiver.  The claimant must also be provided notice of the reasons for the debt.  38 C.F.R. § 1.911(d).  This was accomplished in the December 2008 and February 2009 letters, as well as in the September 2009 waiver decision by the Committee and the December 2009 statement of the case.  Accordingly, the Board finds that there has been adequate notification and development under relevant law.

In the Veteran's VA Form 9, Appeal to the Board, he requested a hearing before the Board at the local VA office.  See id.  The record reflects the Veteran was informed in July 2010 that a hearing before the Board was scheduled in September 2010 at the St. Petersburg, Florida, regional office.  In September 2010, the Veteran's representative stated that due to health complications, the Veteran would be unable to attend the local hearing and requested that the file be transferred to the Board.  Thus, the Board finds that the Veteran was provided with the opportunity for a Board hearing, and he withdrew his hearing request.  38 C.F.R. § 20.704(e) (2011).  Thus, there is no hearing request pending at this time.  

In the August 2009 letter informing the Veteran over his overpayment of $121,367.00, he was informed he had the "right to dispute the debt" and the "right to request a waiver."  The Veteran responded that same month, requesting a waiver of the incurred debt.  See VA Form 21-4138, Statement in Support of Claim, received August 24, 2009.  The Veteran did not contest the amount of the debt at that time, or at any time during the appeal.  Thus, the Board assumes he does not contest the amount of the debt and thus whether the debt was properly created is not an issue on appeal.

As noted above, the Board remanded the case for the RO to associate documentation with the claims folder including a Financial Status Report, Eligibility Verification Reports, the notification to the Veteran of the overpayment, and documentation showing eligibility for Social Security Administration benefits since April 1995.  On remand, the RO associated with the requested documents with the claims folder.  Accordingly, the Board finds there has been substantial compliance with the remand orders.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
 

Waiver of overpayment

This matter was referred to the Committee for review of the Veteran's request for a waiver of recovery of the $121,367.00 overpayment in disability compensation created from January 1, 1996, through August 1, 2009, when his pension was stopped.  In August 2009, the Veteran requested a waiver of the $121,367.00 overpayment.

A waiver of recovery of an overpayment of disability pension benefits may be authorized in a case in which recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a).  However, recovery of an overpayment of disability compensation benefits may not be waived where there is an indication of fraud, misrepresentation, or bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  Bad faith generally is an unfair or deceptive dealing by one who seeks to gain at another's expense; there need not be an actual fraudulent intent, but merely an intent to seek an unfair advantage with knowledge of the likely consequences, and a subsequent loss to the Government.  38 C.F.R. § 1.965(b)(2).  

In September 2009, the Committee denied the Veteran's request for waiver of overpayment, finding that there was evidence of bad faith.  For the reasons that follow, the Board agrees with the Committee and finds that the Veteran purposefully withheld information of his receipt of Social Security benefits and thus acted in bad faith.  

Review of the evidence reveals that the Veteran had ample notice of his responsibility to immediately report any change in his income.  For example, when VA awarded the Veteran pension benefits in January 1990, it stated, "The amount of your pension check is based on your income from all sources. . . .  If your income has changed[,] you must immediately notify our office."  In 1990, the Veteran was informed that he had an overpayment as a result of his being incarcerated and not informing VA of his incarceration, which would have required a reduction in the pension benefits.  Initially, VA found the Veteran had committed bad faith in creating that debt in failing to report his incarceration.  The Veteran assured VA he had no intent to defraud the government, and the Committee subsequently waived the overpayment in July 1991.  Thus, the Veteran had been already charged with an attempt to defraud the government, and his allegation during the current period that he did not know better is rejected as not credible, which will be explained in more detail below.  The Veteran had already created an overpayment in not keeping VA abreast of his financial situation, and thus he was put on notice that he must provide VA with any information pertaining to his income.

In connection with the current overpayment, VA also informed the Veteran in letters sent in April 2001, February 2002, March 2003, March 2004, and March 2005 that his rate of pension was dependent on income and if there was any change in income, he must notify VA immediately.  VA attached VA Forms 21-0516, Improved Pension Eligibility Verification Report, to these letters and requested that the Veteran verify his income for 2000, 2001, 2002, 2003, and 2004.  The record reflects that the Veteran submitted the VA Forms and reported he was receiving no income from the Social Security Administration.  See id., received in April 2001, February 2002, February 2003, and February 2005.  He signed such documents under penalty of perjury.  See id. above signature (stating "PENALTY  The law provides severe penalties which include fine or imprisonment or both, for the willful submission of any statement or evidence of a material fact, knowing it is false, or fraudulent acceptance of any payment to which you are not entitled.").  

SSA records show that the Veteran was entitled to receive Social Security Administration benefits from April 1995.  The record indicates when the Veteran denied any income from the Social Security Administration in 2000, 2001, 2002, and 2004, he was, in fact, receiving monthly payments from the Social Security Administration of $781.00 in 2000 ($9392 for the year), $809.00 in 2001 ($9708 for the year), $839.00 in 2002 ($10,068 for the year), and $860.00 in 2004 ($10,320 for the year).  (The Board has deliberately left out 2003 in the above list because the Veteran left that question blank as opposed to affirmatively reporting no income from the Social Security Administration.)

Based on the above facts, it is clear that the Veteran intentionally provided false information to VA with respect to his income from the Social Security Administration.  He was in receipt of monthly payments from the Social Security Administration and when asked if he was in receipt of income from the Social Security Administration, he responded with writing a "0," putting a line through the entry to indicate no income, or writing "NONE" when specifically asked about income from the Social Security Administration.  This is direct evidence of bad faith on the part of the Veteran.  The Board will reiterate this fact because it is an important one.  The Veteran was asked if he was in receipt of any income from the Social Security Administration and he responded affirmatively he was not in receipt of any income from the Social Security Administration when he was, in fact, receiving monthly income from that agency.

In the Veteran's request for a waiver, he stated, "At the time I began receiving the pension[,] I was ill, in the hospital and told that this pension is independent of my Social Security.  I did not know the amount of my VA pension is dependent on the amount of my Social Security Check."  The Board rejects the Veteran's assertion that he did not know better for two reasons.  One, he used a similar excuse at the time of the 1990 overpayment.  There, when told he needed to inform VA of his incarceration, he responded that because he was totally disabled, he thought he was entitled to continue to receive the benefit even though he was incarcerated.  See statement received in February 1991.  Two, even if the Veteran did not have a full understanding that his VA pension benefits were directly impacted by income from the Social Security Administration, he was asked a direct question by VA as to whether he was in receipt of any income from that agency, and he affirmatively responded no on multiple occasions.  If he had no idea that his pension was impacted by any Social Security income, then there is no explanation for why he would not have reported he was receiving income from that agency.  The fact that he affirmatively denied receiving income from that agency when specifically asked is indicative of an intent to defraud the government.

Adding to the Board questioning the Veteran's credibility is the fact that he has provided inconsistent statements about facts that do not change over time.  For example, when the Veteran sought a waiver for the overpayment created by his incarceration, he reported to VA that he had an eighth-grade education and did not know he was supposed to report his incarceration.  See VA Form 21-4138, Statement in Support of Claim, received in April 1991.  However, at the time the Veteran submitted his 1989 application for pension benefits, he wrote he had finished the tenth grade.  See VA Form 21-526, Veteran's Application for Compensation or Pension, at Item 30A, received in July 1989.  Besides these two, inconsistent statements regarding his education level, the Veteran's DD Form 214 shows the Veteran completed three years of high school, see Item # 46, and a VA Form 21-527, Income-Net Worth and Employment Statement, received in December 1995, which shows the Veteran reported he had three years of high school, see Item # 16.  As to the latter document, the Veteran attested to the truth of the facts he reported.  See id. above signature.  Thus, the Veteran has reported various educational levels over the years.  Again, one's educational level does not decrease over time.  These inconsistent facts damage the Veteran's credibility, which is part of the reason the Board accords no probative value to his allegation that he did not know that his Social Security income affected his VA pension benefits.  

On this note, VA had told the Veteran on multiple occasions that it had determined his pension rate based upon his report of Social Security earnings of "$00000."  See April 2001, February 2002, March 2003, March 2004, and March 2005 letters.  This would have put any reasonable person on notice that pension benefits were impacted by Social Security earnings.  The Veteran's affirmative denial he was receiving income from the Social Security Administration shows an intent to seek an unfair advantage at the expense of the government.

Another example of the Veteran providing inconsistent facts involving a subject that would not change over time is the fact that he has provided different Social Security numbers over the years.  When the Veteran completed VA Form 21-0516-1, received in April 2001, he wrote a Social Security number that begins with the number 4.  When he completed VA Forms 21-0516 in 2002, 2003, 2004, and 2005, VA had his Social Security pre-printed on the form (the one that begins with the number 4) and specifically asked the Veteran if the Social Security number was correct.  In each of these documents, the Veteran checked, "Yes."  See id. at Item # 1C.  He signed these documents under penalty of perjury.  However, in other documents to VA, he provided a Social Security number that begins with the number 2.  See VA Form 4-5655 at Item # 1, received in March 1991 and VA Form 21-527 at Item # 1C, received in December 1995.  In both of these documents, the Veteran attested to the truth of the facts he provided.  (The correct Social Security number is the one that begins with 2, as that is the number that established the Veteran had been in receipt of Social Security benefits since April 1995.)  Thus, it is difficult for the Board to find any credibility in the Veteran's statements, when he has sworn that such facts are true while providing inconsistent facts.  This means the Veteran has no qualms about asserting facts that are not true.  

These inconsistent facts described above further damage the Veteran's credibility, which is part of the reason the Board accords no probative value to his allegation that he did not know his Social Security income affected his VA pension benefits.  More importantly is that the Veteran affirmatively denied he was in receipt of Social Security income when he was, in fact, in receipt of income from that agency.

The Board finds that the Veteran's failure to inform VA for approximately a decade of his Social Security income to be evidence of his intent to seek an unfair advantage at the expense of the government.  38 C.F.R. § 1.965.  Accordingly, the Board concludes that the Veteran demonstrated bad by failing to notify VA of his Social Security income.  There is not an approximate balance of positive and negative evidence as to the issue on appeal as to warrant application of the doctrine of reasonable doubt.

In light of the finding of bad faith, waiver of recovery of the overpayment is precluded by law.  38 C.F.R. § 1.962(b).  There is no basis for further consideration regarding the elements of equity and good conscience, such as hardship or other equitable factors.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).  The Veteran's appeal must therefore be denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to waiver of recovery of an overpayment of improved pension benefits in the amount of $121,367.00 is precluded by reason of a finding of bad faith on the part of the appellant.



________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


